Per Curiam.

The respondent has discharged himself, so far as relates to Luther Wilson.
As it respects Luther T. Wilson, he would be trustee, were it not for the suggestion that the sale to the respondent of three eighths of the Mentor was fraudulent and void, and that the property has not come into the respondent’s possession, and so any one might attach it. But there is nothing to show that the sale was fraudulent. It does not follow that the sale was fraudulent because no money was paid at the time.
Perhaps the plaintiffs should make their election either to hold the respondent as trustee, or to set up their own bill of sale. If they give up their bill of sale, they will be entitled to hold the respondent for the $ 2000.
JVo/e. The plaintiffs relinquished their bill of sale, and the respondent was charged as trustee for three eighths of the brig Mentor.